DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3 February 2021 has been accepted and entered. 
Allowable Subject Matter
Claims 1-2, 4-17, 19-30, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 16 have been amended to include the allowable subject matter of record of original claims 3 and 18, as set forth by the Examiner in the communication mailed on 3 November 2020, with specific regard to Ranganathan et al. (WO 2016/188754 A1) failing to disclose that the first complexity criterion represents a continuous and differentiable approximation of a second complexity criterion, the second complexity criterion limiting a second complexity measure within a maximum second complexity, the second complexity measure being indicative of a number of beams in the set of candidate beams that is used in the treatment plan, and the instructions executable by the processor render the system further operative to, prior to returning to step [S12], calculate an updated second complexity criterion and setting the updated second complexity criterion to the second complexity criterion, as claimed.
Claims 2, 4-15, 17, 19-30, and 32 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	17 February 2021